DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KASUGA (US 2018/0063496 A1).
As of claim 1, KASUGA teaches a projection apparatus 100 [fig 1] comprising: a main body 120 [fig 1] configured to project and display an image from a projection port of the main body [0053]; and an operation detection apparatus 141 (digital camera) [fig 1] [0059] detachably attached to the main body (141 is attached to the housing 110 away from the projector 120) [fig 2] and configured to acquire operation information relating to an operation on a projection screen [0043] performed by an operator (control unit 11 is connected to an input part 18 that receives input operation by a user. The input part 18 is connected to an operation panel 19 with switches and detects operation in the operation panel 19. Further, the input part 18 is formed as an infrared receiving part that receives infrared signals transmitted by a remote 40 and detects operation in the remote 40. The input part 18 outputs operation data representing the operation in the operation panel 19 and the remote 40 to the control unit 11) [0089], wherein the main body 120 [fig 1] includes an attachment portion 110 (housing) [fig 2B] provided on a surface of the main body 120 (via supporting shaft 131) [fig 2B] on which the projection port 128 (projection opening) [fig 2B] [0053] is provided, the attachment portion 110 [fig 2B] being a portion where the operation detection apparatus 141 [fig 1] attached to the main body 120 [fig 1].
As of claim 11, KASUGA teaches an operation detection apparatus 141 (digital camera) [fig 1] [0059] configured to be detachably attached to a main body 120 [fig 1] of a projection apparatus 100 [fig 1] configured to project and display an image [0053] from a projection port 128 (projection opening) [fig 2B] [0053], wherein the operation detection apparatus 141 [fig 1] is configured to acquire operation information relating to an operation on a projection screen [0043] performed by an operator (control unit 11 is connected to an input part 18 that receives input operation by a user. The input part 18 is connected to an operation panel 19 with switches and detects operation in the operation panel 19. Further, the input part 18 is formed as an infrared receiving part that receives infrared signals transmitted by a remote 40 and detects operation in the remote 40. The input part 18 outputs operation data representing the operation in the operation panel 19 and the remote 40 to the control unit 11) [0089], and the operation detection apparatus 141 [fig 1] is configured to be attached to an attachment portion 110 [fig 1] provided on a surface of the main body 120 [fig 1] on which the projection port is provided [fig 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over KASUGA (US 2018/0063496 A1) in view of ABE (US 2008/0036897 A1; ABE).
As of claim 2, KASUGA teaches the invention as cited above except for on a mounting surface that is the surface of the main body on which the attachment portion is provided, the attachment portion is disposed on a side opposite to a side facing the projection screen, with the projection port located between the attachment portion and the projection screen.
ABE teaches an image processing unit 10 [fig 4B] having on a mounting surface (shown with fig 4B below) that is the surface of the main body (of projector 16) on which the attachment portion is provided (shown with fig 4B below), the attachment portion is disposed on a side opposite to a side facing the projection screen 200 [fig 4B], with the projection port located between the attachment portion and the projection screen (shown with fig 4B below).

    PNG
    media_image1.png
    800
    814
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have on a mounting surface that is the surface of the main body on which the attachment portion is provided, the attachment portion is disposed on a side opposite to a side facing the projection screen, with the projection port located between the attachment portion and the projection screen as taught by ABE to the projection apparatus as disclosed by KASUGA to have a camera that picks up an image of the screen (ABE; [0033]).
As of claims 4-6, KASUGA teaches the invention as cited above except for the operation detection apparatus includes an imager, and acquires an image of the projection screen captured by the imager as the operation information; an adjustment mechanism configured to adjust a tilt angle of the imager and a mounting surface, which is the surface on which the attachment portion is provided, is an upper surface of the main body, and the adjustment mechanism is operable from the upper surface of the main body.
ABE teaches an image processing unit 10 [fig 4B] having an imager 30 (camera) [fig 4B], and acquires an image of the projection screen 200 [fig 4B] captured by the imager as the operation information (camera 30 shown in FIG. 4B picks up an image of the screen 200 having an image projected thereon through imaging light projection) [0033]; an adjustment mechanism (personal computer (PC)) configured to adjust a tilt angle of the imager [0032] and a mounting surface 22 (attachment base) [fig 4B], which is the surface on which the attachment portion is provided (attachment base 22 is connected to the projector 16 with a small attachment as shown with fig 4B above), is an upper surface of the main body (as shown with fig 4B above), and the adjustment mechanism is operable from the upper surface of the main body ((personal computer (PC) or the like that controls the attachment base 22)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the operation detection apparatus includes an imager, and acquires an image of the projection screen captured by the imager as the operation information; an adjustment mechanism configured to adjust a tilt angle of the imager and a mounting surface, which is the surface on which the attachment portion is provided, is an upper surface of the main body, and the adjustment mechanism is operable from the upper surface of the main body as taught by ABE to the projection apparatus as disclosed by KASUGA to have a camera that picks up an image of the screen (ABE; [0033]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KASUGA (US 2018/0063496 A1) in view of Nozaki et al. (US 2011/0075102 A1; Nozaki).
KASUGA teaches the invention as cited above except for the operation detection apparatus is electrically coupled to the main body when the operation detection apparatus is attached to the attachment portion.
Nozaki teaches a projection device 10 [fig 2] having the operation detection apparatus 7 (camera unit) [fig 2] is electrically coupled to the main body (shown with solid lines) when the operation detection apparatus 7 [fig 2] is attached to the attachment portion 3 (folding hinge unit) [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the operation detection apparatus is electrically coupled to the main body when the operation detection apparatus is attached to the attachment portion as taught by Nozaki to the projection apparatus as disclosed by KASUGA to implement a handy type projection type liquid crystal projector which can easily be used, by performing various types of operation which have not been needed in the case of a prior art stand-mounted type projection type liquid crystal projector (Nozaki; [0048]).
Allowable Subject Matter
Claims 3, 7, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art KASUGA (US 2018/0063496 A1) teaches a projector 100 according to an embodiment to which the invention is applied. FIG. 1 is a configuration diagram of the projector 100, FIG. 2A is a side view, and FIG. 2B is a front view. Further, FIG. 2C is a side view of an imaging unit 140 and FIG. 2D is a plan view of the imaging unit 140. In FIG. 1, a lighting duct 200 to which the projector 100 is attached is also shown. The projector 100 includes a power supply housing part 110 (attachment part), a projection unit main body 120 (main body) formed separately from the power supply housing part 110, and a supporting shaft 131 that couples the power supply housing part 110 and the projection unit main body 120. The power supply housing part 110 has a casing in an elongated nearly box shape and houses a power supply circuit (not shown) etc. in the casing. The projection unit main body 120 has a nearly cylindrical casing and houses a light projection unit 20 (FIG. 4) etc. The projector 100 connects to the lighting duct 200 fixed to a ceiling or wall surface. The lighting duct 200 is a power supply unit having a gutter shape and corresponds to e.g. a JIS C8366 standard luminaire duct, power supply duct, or power supply sharing duct. A luminaire, an adapter for power supply, or the like can be attached to the lighting duct 200. In FIG. 1, for convenience of understanding, the section of the lighting duct 200 is shown, however, the end surface of the lighting duct 200 in the longitudinal direction may be closed or opened. The lighting duct 200 is installed on a ceiling surface, wall surface, or the like and connected to a commercial power source (not shown), and supplies electric power to the above described luminaire or adapter. KASUGA does not anticipate or render obvious, alone or in combination, when the operation detection apparatus is attached to the attachment portion, the operation detection apparatus is disposed so as not to protrude outside from a contour of the mounting surface as viewed from a normal direction of the mounting surface, and the operation detection apparatus is disposed along an outer rim of the mounting surface on the side opposite to the side facing the projection screen.
As of claim 7, the closest prior art KASUGA (US 2018/0063496 A1) teaches a projector 100 according to an embodiment to which the invention is applied. FIG. 1 is a configuration diagram of the projector 100, FIG. 2A is a side view, and FIG. 2B is a front view. Further, FIG. 2C is a side view of an imaging unit 140 and FIG. 2D is a plan view of the imaging unit 140. In FIG. 1, a lighting duct 200 to which the projector 100 is attached is also shown. The projector 100 includes a power supply housing part 110 (attachment part), a projection unit main body 120 (main body) formed separately from the power supply housing part 110, and a supporting shaft 131 that couples the power supply housing part 110 and the projection unit main body 120. The power supply housing part 110 has a casing in an elongated nearly box shape and houses a power supply circuit (not shown) etc. in the casing. The projection unit main body 120 has a nearly cylindrical casing and houses a light projection unit 20 (FIG. 4) etc. The projector 100 connects to the lighting duct 200 fixed to a ceiling or wall surface. The lighting duct 200 is a power supply unit having a gutter shape and corresponds to e.g. a JIS C8366 standard luminaire duct, power supply duct, or power supply sharing duct. A luminaire, an adapter for power supply, or the like can be attached to the lighting duct 200. In FIG. 1, for convenience of understanding, the section of the lighting duct 200 is shown, however, the end surface of the lighting duct 200 in the longitudinal direction may be closed or opened. The lighting duct 200 is installed on a ceiling surface, wall surface, or the like and connected to a commercial power source (not shown), and supplies electric power to the above described luminaire or adapter. KASUGA does not anticipate or render obvious, alone or in combination, the main body incudes an operation part configured to receive input of an operation instruction for performing a projection operation, the operation part being provided on a mounting surface that is the surface of the main body on which the attachment portion is provided, the operation part is disposed so as to be operated from a side opposite to a projection direction from the projection port, and a surface of the operation detection apparatus facing the projection direction is a tilted surface having an upper portion tilted toward the side opposite to the projection direction.
As of claim 9, the closest prior art KASUGA (US 2018/0063496 A1) teaches a projector 100 according to an embodiment to which the invention is applied. FIG. 1 is a configuration diagram of the projector 100, FIG. 2A is a side view, and FIG. 2B is a front view. Further, FIG. 2C is a side view of an imaging unit 140 and FIG. 2D is a plan view of the imaging unit 140. In FIG. 1, a lighting duct 200 to which the projector 100 is attached is also shown. The projector 100 includes a power supply housing part 110 (attachment part), a projection unit main body 120 (main body) formed separately from the power supply housing part 110, and a supporting shaft 131 that couples the power supply housing part 110 and the projection unit main body 120. The power supply housing part 110 has a casing in an elongated nearly box shape and houses a power supply circuit (not shown) etc. in the casing. The projection unit main body 120 has a nearly cylindrical casing and houses a light projection unit 20 (FIG. 4) etc. The projector 100 connects to the lighting duct 200 fixed to a ceiling or wall surface. The lighting duct 200 is a power supply unit having a gutter shape and corresponds to e.g. a JIS C8366 standard luminaire duct, power supply duct, or power supply sharing duct. A luminaire, an adapter for power supply, or the like can be attached to the lighting duct 200. In FIG. 1, for convenience of understanding, the section of the lighting duct 200 is shown, however, the end surface of the lighting duct 200 in the longitudinal direction may be closed or opened. The lighting duct 200 is installed on a ceiling surface, wall surface, or the like and connected to a commercial power source (not shown), and supplies electric power to the above described luminaire or adapter. KASUGA does not anticipate or render obvious, alone or in combination, the main body includes a detector configured to detect that the operation detection apparatus has been attached to the attachment portion, and the operation detection apparatus is electrically coupled to the main body upon detecting that the operation detection apparatus has been attached by the detector.
Claim 10 is rejected as being dependent on claim 9. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art ONO et al. (US 20180156401 A1) teaches an illumination device emits illumination light and has a light source arranged inside a housing generating illumination light; a diffusing panel attached to the housing; and a projector inside a space formed by the housing and a part of the diffusing panel and projecting an image onto a projection surface. An optical unit is arranged so that an incident direction of a light flux incident from a display element provided in the projector onto a projection optical system of the projector is substantially parallel to a horizontal plane or in a direction closer to a direction parallel to the horizontal plane than a vertical direction, or in so that an optical axis of the projection optical system on which the light flux from the display element is substantially parallel to the horizontal plane or in a direction closer to a direction parallel to the horizontal plane than the vertical direction;
- Prior Art FURUI (US 20170339382 A1) teaches a projector which includes a projection lens, a distance information acquiring section that acquires distance information relating to the distance from the projector to a projection surface, a first imaging section that captures an image of the projection surface, a second imaging section that has an angle of view wider than the angle of view of the first imaging section and captures an image of the projection surface, and a control unit. The second imaging section is disposed in a position closer to the optical axis of the projection lens than the first imaging section. The control section causes the first imaging section to capture an image in a case where the distance from the projector to the projection surface is greater than or equal to a predetermined threshold and the second imaging section to capture an image in a case where the distance is smaller than the threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882